DETAILED ACTION
Prosecution History
Claims 1-16 were filed.
Claim 1 has been amended
Claims 5-8 and 13-16 have been canceled.
Claims 1-4 and 9-12 are pending and allowed.

Allowable Subject Matter
Claims 1-4 and 9-12 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	Shibata et al. U.S. Pub. No. 2017/0097055 (“Shibata”) discloses a selectable one-way clutch includes an engagement mechanism. The engagement mechanism is configured to be switched between an engaged state and a disengaged state. The engaged state is a state in which relative rotation between a first and a second members in one of a positive rotational direction and a reverse rotational direction is restricted. The disengaged state is a state in which the relative rotation between the first member and the second member in both of the positive and the reverse rotational direction is permitted.
	Shamoto et al. U.S. Pub. No. 2010/0250042	(“Shamoto”) teaches a vehicle that includes an electric power generating section, an electric motor, a charge storage section that exchanges electric power with the electric power generating section and the electric motor is provided. In the vehicle, a requested drive force setting section sets a requested drive force to move the vehicle, a central value setting section sets a central value of a state of charge in a range of state-of-charge control used to control the state of charge of the charge storage section, based on an 
	Takagi et al. U.S. Patent No. 5,956,465 (“Takagi”) teaches a combination of a first movable body adaptive for an automatic motion to provide an equivalent service to a required service, and a second movable body capable of exercising a voluntary motion and to cooperate with the first movable body to provide the voluntary motion as one of assistance and teaching to the first movable body to sophisticate the automatic motion. Provided is a first controller operative in a first mode for controlling the first moving body to exercise the automatic motion and in a second mode for adapting the first movable body to cooperate with the second movable body so that the automatic motion is sophisticated to be capable of achieving an equivalent service to the required service in a sophisticated manner. Also provided is a second controller for selecting one of the first and second modes.
	However, regarding independent claim 1, the prior art of record fails to teach or suggest the following claimed subject matter:
	“calculate a first torque command value for the first motor and a second torque command value for the second motor that achieve both of the target value for the difference in rotational motion between the first motor and the second motor and the target value for the output torque 
	(a) the target value for the difference in rotational motion between the first motor and the second motor, and 
	(b) the target value for the output torque that is output from the merging system…”
	Claims 2-4 and 9-12 depend on allowable claim 1, and are therefore allowable due to their dependency on allowable subject matter. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668